Case 3:20-cv-00653-TAD-JPM Document 15 Filed 03/05/21 Page 1 of 1 PageID #: 53




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION


LEERIC TYRONE BESS                                   CASE NO. 3:20-CV-00653

VERSUS                                               JUDGE TERRY A. DOUGHTY

STATE FARM INSURANCE, ET AL.                         MAG. JUDGE PEREZ-MONTES


                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED that Defendants’ Motions to Dismiss for lack of subject matter

jurisdiction (Doc. Nos. 6, 10) are GRANTED, and that Bess’s claims are DISMISSED

WITHOUT PREJUDICE.

        MONROE, LOUISIANA, this 5th day of March, 2021.



                                                   _____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
